        Case 3:18-cv-00340-JWD-RLB            Document 22      05/03/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


NICKOLOS MARCHIAFAVA
                                                   CIVIL ACTION
VERSUS
                                                   NO. 18-340-JWD-RLB
JAMES LEBLANC AND
NATALIE LABORDE

                                   RULING AND ORDER

       Plaintiff Nickolos Marchiafava filed this lawsuit on March 26, 2018, asserting a claim for

alleged retaliation under the First Amendment to the United States Constitution. The defendants

filed a motion to dismiss on May 14, 2018. (Doc. 8). On March 18, 2019, the Court heard argument

and granted the motion to dismiss (Doc. 8), dismissing Marchiafava’s claim without prejudice.

Additionally, the Court instructed Marchiafava to file an amended complaint on or before April

12, 2019, to the extent he wished to cure the deficiencies outlined in the Court’s ruling.

Marchiafava has elected not to do so. Accordingly, IT IS ORDERED that this lawsuit is

DISMISSED WITH PREJUDICE. A final judgment will issue separately.

       Signed in Baton Rouge, Louisiana, on May 3, 2019.


                                                 S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
